Citation Nr: 1016200	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a head injury, to 
include on a secondary basis to service-connected left 
shoulder disability.

2.  Entitlement to a temporary total evaluation due to 
hospitalization for, and convalescence after, a March 2008 
accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Portland, 
Oregon regional office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the Veteran's claim for 
entitlement to service connection for a head injury in a June 
2006 rating decision and denied the claim of entitlement to a 
temporary total evaluation in a July 2008 rating decision.

In February 2010, the Veteran, accompanied by his spouse and 
authorized representative, appeared at a hearing held before 
the below-signed Veterans Law Judge in Portland, Oregon.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for a head injury on a direct basis, alleging that 
he experienced a head injury in service and, thereafter, 
symptoms such as memory impairment.  See claim of April 2006 
and testimony of February 2010.  He has further claimed 
entitlement to service connection for a head injury on a 
secondary basis to his service-connected left shoulder 
disability, alleging that his shoulder "gave-out" in March 
2008 and caused him to fall 12 feet and injure his head.  See 
claim of April 2006 and testimony of February 2010.  On the 
same premise -that his service-connected left shoulder 
disability caused his March 2008 accident- the Veteran has 
filed a claim of entitlement to a temporary total rating.

The record reflects that the RO, in a June 2008 letter, 
observed that private medical records showed that the Veteran 
had submitted a workman's compensation claim for the March 
2008 injury; the RO requested that the Veteran submit copies 
of those documents.  The Veteran responded with a June 2008 
letter that he did not have any other evidence to give VA.  
However, VA subsequently received: a letter from the 
Veteran's former employer, stating that he was considered 
"temporarily totally disabled;" an occupational health 
physical therapy note stating that the injuries "were 
reasonably work related;" and a June 2009 completed VA form 
(request for employment information) showing that the Veteran 
had received a permanent partial disability payment from SAIF 
Corporation for injuries resulting from the March 2008 
accident.  

Unfortunately, none of the submitted materials contain a 
description of the accident or clarify whether the accident 
occurred as a direct result of his service-connected shoulder 
disability.  The Board does note that the Veteran's private 
physician submitted an August 2008 statement that "his left 
shoulder buckled, throwing him completely off the truck," 
but, as the physician did not witness the accident, this 
statement was based, solely, on the Veteran's statements.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims, to include gathering all pertinent records of 
VA treatment and identified private records.  However, 
"[t]he duty to assist is not always a one-way street," Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the 
Veteran's responsibility to cooperate with VA in the 
development of his claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  As the workman's compensation records from SAIF 
Corporation may bear directly on the theories of entitlement 
advanced by the Veteran, a remand is necessary so that the RO 
can try, again, to obtain this evidence.

Specifically in regard to the Veteran's claim of entitlement 
to service connection, on a direct basis, for a head injury, 
the service treatment records verify that he experienced an 
in-service injury.  The treatment records do not reflect that 
he injured his head and state that he experienced a contusion 
of his back and multiple facial scratches.  However, the 
Veteran has consistently reported that he also hit his head 
and was knocked unconscious.  

The first medical evidence of a possible traumatic brain 
injury is a VA medical record dated February 2006, showing 
radiodensity in the left frontal portion of the Veteran's 
brain; the note reflects that this radiographic result could 
indicate prior injury.  Although a brain injury may have 
occurred prior to the March 2008 accident, the record also 
indicates that the Veteran had a post-service history of at 
least one (1) additional head injury.  Specifically, a 
January 2001 VA treatment note states that the Veteran 
received a CT scan "? 4 years ago" at the Rogue Valley 
Medical Center after he "plowed a race car."  No records of 
any such incident appear in the record.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); and see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the record reflects that the Veteran currently experiences 
residuals of a head injury, establish an in-service event, 
and indicates the claimed disability may be associated with 
that event, the Board finds that a medical examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to specifically include 
any other treatment for head injury or 
pertaining to the March 2008 accident.  
The Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file - to specifically 
include a release for the SAIF 
Corporation and the Rogue Valley Medical 
Center.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2. After the above has been completed, 
the RO/AMC must schedule the Veteran 
for a VA examination at an appropriate 
facility to determine the etiology of 
any current brain/head disability.  The 
following considerations will govern 
the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
a current brain/head injury as the 
direct result of service; the 
examiner must address any documented 
brain injuries occurring after 
service;

c.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current residuals of injury to the 
head and/or brain.

d. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record and 
citation to any medical treatises or 
other evidence relied upon.  A 
rationale must be provided for any 
findings rendered.  If the examiner 
is unable to render an opinion 
without resort to speculation, he or 
she should so state.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


